Citation Nr: 1324941	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  09-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1  Entitlement to service connection for a psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the case has been transferred to the Portland, Oregon RO. 

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In May 2012, the Board reopened the claims of entitlement to service connection for a low back disorder and a psychiatric disorder, to include PTSD, and remanded the matters to the RO for additional development.  The case has been returned to the Board for further appellate review.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran's psychiatric disorder was not noted on entrance examination.

2.  The Veteran's psychiatric disorder, diagnosed as PTSD, clearly and unmistakably existed prior to service.

3.  The preexisting psychiatric disorder, diagnosed as PTSD, was aggravated beyond its natural progression during service.  


CONCLUSION OF LAW

The Veteran's psychiatric disorder, diagnosed as PTSD, was aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154(a), 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.306 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2012).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by active service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2012). 

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Federal Circuit has subsequently adopted this position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.; see also Paulson v. Brown,  7 Vet. App. 466 (1995); Crowe v. Brown,7 Vet. App. 238, 246 (1995).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe, 7 Vet. App. at 246.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089.

"[A]n increase in disability must consist of worsening of the enduring disability . . . ." Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398 (1995).  Aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations or symptoms of the pre-service condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) (2012).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court specified that there are special evidentiary procedures for PTSD claims based on personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Since personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. It is often necessary to seek alternative evidence.  Id. 

With respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f)(4) provides that:

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post- traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002).

Analysis

The Veteran asserts he has PTSD as a result of personal assaults during service, to include bullying and physical confrontations.  

The November 1962 service entrance examination report shows psychiatric examination was normal.  The presumption of soundness attached.  38 U.S.C.A. § 1111. 

Given the absence of any notation on entrance examination, the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

At the August 2011 Board hearing, the Veteran testified that several stressors caused his current mental disability.  He stated that prior to service, he witnessed the death of his best friend when he was five (for which he was placed in parochial school), and witnessed the murder of a schoolmate in junior high school.  He testified that during service, he was "picked on," "pushed," "kind of threatened," and "intimidat[ed]."  He also received an Article 15 for not showing up on a "red alert" (on account of his back).  

The service personnel records reflect the Veteran was discharged on the basis of unsuitability.  A loss of interest and initiation were noted, along with the development of a negative sense of responsibility to his duties.  As a result of an Article 15 for failure to go at the time prescribed to his appointed place of duty, he was ordered into correctional custody for 30 days. 

In June 2012, a VA examiner determined that there is clear and unmistakable evidence that PTSD existed prior to service entrance.  He reasoned that the Veteran's history of childhood physical abuse may have sensitized him to physical abuse, rendering him overly sensitive to physical abuse, including the asserted bullying during service.  

Additionally, it is noted that the Veteran is competent to report his symptoms, to include a history of childhood abuse, and consistent with the history reported on VA examination in June 2012 is an August 2004 VA treatment recording reflecting a history of childhood abuse.  

With regard to the severity of the Veteran's psychiatric disorder, the VA examiner noted that there were no complaints or findings relevant to PTSD for the few months of enlistment, and that it was approximately four months after service entrance, in around March 1963, that the Veteran's behavior appeared to have deteriorated significantly.  In addition to the multiple disciplinary actions beginning in approximately May 1963 cited, the examiner construed a March 1963 service treatment record noting "?depressed," as a possibility that the Veteran might have been depressed.  

The examiner then stated that the deterioration reflected in the October 1963 Medical Board report reflecting a determination for discharge primarily due to his loss of interest and initiative and his developed negative sense of responsibility is a marker for abuse (bullying) consistent with the Veteran's report.  The examiner added that bullying during service, including physical confrontations, is an adequate stressor to support the diagnosis of PTSD.  

The examiner concluded that the Veteran's preexisting PTSD was aggravated beyond its normal course during service.  He added that if preexisting PTSD had been significant, poor compliance would be expected from the beginning of his enlistment and that such is not shown.

Based on the service treatment and personnel records, the VA examiner's findings and the Veteran's appellate assertions, the Board finds that service connection for the Veteran's psychiatric disorder, diagnosed as PTSD, is warranted.  The presumption of soundness attached.  The probative evidence clearly and unmistakably demonstrates that the Veteran's psychiatric disorder existed prior to service and that there was an increase in disability during service.  The probative evidence also shows that the increase in disability was not due to the natural progression of the preexisting condition.  The presumption has not been rebutted; thus, the Veteran prevails.

In reaching a determination, the Board has accorded significant probative value to the June 2012 VA medical opinion.  The examiner reviewed the claims file, examined the Veteran, and the rationale provided is based on objective findings, reliable principles and sound reasoning.  In providing the rationale, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition were all be considered and are consistent with other objective evidence of record.  Accordingly, the evidence supports the Veteran's claim, and the appeal is granted.  


ORDER

Service connection for PTSD is granted. 


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  Although the June 2012 VA examiner stated that it is clear and unmistakable that the Veteran entered service with pre-existing low back disorder, he then noted that it was less than likely that the Veteran's preexisting low back disorder was aggravated beyond the natural progress of the disorder by service.  

The opinion requested was whether there is both clear and unmistakable evidence that a low back disorder existed prior to service and clear and unmistakable evidence that a low back disorder was not aggravated beyond the natural progress of the disorder by his service.  Given the application of the incorrect standard of proof for the latter inquiry, the June 2012 VA medical opinion is inadequate for adjudication of the issue of entitlement to service connection for a low back disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2012 VA examiner, if available; otherwise, another VA examiner.  An opinion must be provided with respect to following:

(a) Did the Veteran's low back disorder clearly and unmistakably exist prior to the Veteran's entrance into service?  

(b) If yes, does the evidence clearly and unmistakably show that the Veteran's pre-existing low back disorder was not aggravated beyond the natural progress of the disorder during service? 

(c) If the Veteran's low back disorder did not exist prior to service, is it at least as likely as not that any current low back disorder is etiologically related to any event of service?  The Veteran's contentions must be considered.

The examiner is advised that the term "clear and unmistakable" means obvious, manifest, and undebatable.  The word "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

A complete rationale for all opinions expressed must be included in the report.  If the requested opinion cannot be rendered without resorting to speculation, the opinion must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, readjudicate the claim of entitlement to service connection for a low back disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


